Concurring Opinion by
Mr. Justice Pomeroy:
I join in the opinion of the Court, but would add that in my view this Court possessed inherent power, *512quite aside from the provisions of the new Article Y of the Constitution, to declare the incompatibility of political activity or governmental employment, on the one hand, and the holding of judicial office on the other hand. The source of this power is to be found in the Provincial Act of May 22, 1722, 1 Sm. L. 140, which invested this court with the jurisdiction and powers for all purposes which were exercised by the Justices of the Court of King’s Bench at Westminster. See, e.g., Carpentertown Coal & Coke Co. v. Laird, 360 Pa. 94, 99-100, 61 A. 2d 426 (1948); Carbon County Judicial Vacancy, 292 Pa. 300, 302-303, 141 Atl. 249 (1928). See also Commonwealth ex rel. Fox v. Swing, 409 Pa. 241, 186 A. 2d 24 (1962) (dissenting opinion).